                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

LYUDMILA S. MASLYAKOVA,             )                   CASE NO. 1:18-cv-12059-IT
                   Plaintiff,       )
v.                                  )
                                    )
SUPREME JUDICIAL COURT              )                   FOR THE PEOPLE SUBMISION
OF THE COMMONWEALTH                 )                              BY
OF MASSACHUSETTS, et al.,           )                      JURIST FOR JUSTICE
                        Defendants, )
___________________________________ )

          VERIFIED RESPONSE TO ORDER TO SHOW CAUSE WITH
    REQUEST FOR RECUSAL 1 AND FOR PARTIAL CERTIFICATION TO APPEAL


I, jurist Ilya Liviz D.L.D, hereby swear as followed:

        There is a reason why many Americans feel the way they do about the courts. Our court

system is the best in the world; however, there is growing discontent and feeling of injustice

among the people. I am not talking about difference of opinion; important questions are being

ignored, and fundamental rights are no longer secured.

                                        BACKGROUND

        On 10/03/18 this counsel filed the above captioned civil action that was styled as a screen

play. [Doc. 1] On 12/03/18 this court issued a Memorandum and Order; "... to (1) either pay the

$400 filing fee or file a renewed Application to Proceed in District Court Without Prepaying Fees

or Costs and (2) show cause why the complaint should not be dismissed for lack of subject

matter jurisdiction and for failing to meet the requirements of Federal Rule of Civil Procedure

8(a)." [Doc. 6, at ¶ 1]

                                          ARGUMENT



1
 Jurist's takes his core values to heart, and presence of impartiality requires recusal. See Liviz
Recusal Doctrine.
I. SUBJECT MATTER JURISDICTION

A. Fed. R. Civ. Pro Rule 8(a).

       Although not part of the Order, the court wrote this counsel to; "... show cause why the

complaint should not be dismissed for lack of subject matter jurisdiction and for failing to meet

the requirements of Federal Rule of Civil Procedure 8(a)." [Doc. 6, in ¶ 1 at (2)].

       1. Legal Standard

       "A pleading that states a claim for relief must contain: (1) a short and plain statement of

the grounds for the court’s jurisdiction, unless the court already has jurisdiction and the claim

needs no new jurisdictional support; (2) a short and plain statement of the claim showing that the

pleader is entitled to relief; and (3) a demand for the relief sought, which may include relief in

the alternative or different types of relief." See Fed. R. Civ. Pro. Rule 8(a).

       2. Failing to State Rule 8 Claim of Relief

       In my life I have heard that there is more than one way to cook a fish; here is an example

of the statement's sentiment in the context of legal application by a jurist.

       We can use the logic behind Fed. R. Civ. Pro. Rule 12(b)(6), to show lack of relief

pursuant to Rule 8 claim, because of failure to state facts that support the claim, id est, the court,

can be seen as the Plaintiff in counter claim, and this jurist is the Defendant in counter claim,

forming a collateral civil contempt hearing prior to an action even being initiated.

       Hon. Judge Talwani, as the moving party, goes first by presenting her claim of action,

inter alia, alleging lack of Fed. R. Civ. Pro. Rule 8 compliance by Jurist Ilya liviz who failed to

draft a, "short and plain statement of the grounds for the court’s jurisdiction” and a “short and

plain statement of the claim showing that the pleader is entitled to relief.” [Doc. 2, at II.]
          Jurist Liviz, with his cardboard sword in one hand, 2 and the legal opinion of the Supreme

Court of the United States in the other, responds and brings to attention, Hon. J. Talwani failed to

state a claim for which Rule 8 Relief can be granted because her Memorandum and Order

presents labels and conclusions without even a smidgen indicia of facts to support the alleged

rule 8 noncompliance; bad faith presentment of rule 8 violation that would not be enough to

relief above the speculative level. See Bell Atl. Corp. v. Twombly, 550 U.S. 544 (May 21, 2007).

Jurist Liviz takes the position that Grandma should not have to pay legal fees for the time spent

on responding to this court's Rule 8 violation claim, which is made in bad faith, vexatiously,

wantonly, or for oppressive reasons. See III. C. infra.

B. Rooker-Feldman doctrine

          The Rooker–Feldman doctrine takes its name from two cases in which the U.S. Supreme

Court determined Federal District Court lacked jurisdiction. "In Rooker, a party who had lost in

the Indiana Supreme Court, and failed to obtain review in this Court, filed an action in Federal

District Court challenging the constitutionality of the state-court judgment. " See Rooker v.

Fidelity Trust Co., 263 U.S. 413 (1923).

          In "Feldman, decided 60 years later, concerned slightly different circumstances, with

similar results. The plaintiffs there had been refused admission to the District of Columbia bar by

the District of Columbia Court of Appeals, and sought review of these decisions in Federal

District Court. Our decision held that to the extent plaintiffs challenged the Court of Appeals

decisions themselves—as opposed to the bar admission rules promulgated non[-]judicially by the

Court of Appeals—their sole avenue of review was with this Court." See D.C. Ct. App. v.

Feldman, 460 U.S. 462, at 476 (1983).



2
    You can never be too careful.
       This of course is very different from the present case, inter alia, Plaintiff case differs

because: 1) does not seek review of state judgment; 2) alleges violation of a federal declaration

[Doc. 1, at no. 5]; 3) alleges violations concerning non-judicial administrative conduct [id. at no.

6]; 4) alleges violation of Fifth & Fourteenth Amendment via deprivation of procedural due

process access to the court [id. at no. 7]; and 5) deficiency in appellate remedy [id. at no. 8].

       In summary in Rooker-Feldman, the matter was previously adjudicated by a state court,

and the losing party attempted to review a state court's judgment, which pursuant to the "more

than one way to cook a fish" (supra) can be said is an attempt to get a "second bite at the apple"

in violation of res judicata of state judgment which the federal court is estopped from asserting

jurisdiction pursuant to analogous Younger abstention preclusion, id est, Rooker-Feldman

concerns review of state judgment, which is completely unrelated to the present Plaintiff's

alleged administrative due process denial to access to court - for some claims court can

adjudicate without even looking at the state judgment.

       Simply said; this is a frivolous comparison that equates comparing apples to a

screwdriver, that is justified with erroneously juxtaposed comparison of ol-lady driver who got

screwed while eating an apple. (Say what? Emphasis added.)

II. SANCTIONS

A. Type of Sanctions Available

       The court may rely on various remedies to sanction litigants pursuant to; 1) inherent

power of the court; 2) 28 U.S.C. § 1927, and 3) Fed. R. Civ. P. Rule 11

       1. Inherent power of the court

       Federal court may exercise its inherent power to sanction a party or an attorney who has

acted in bad faith, vexatiously, wantonly, or for oppressive reasons. See Chambers v. NASCO,
Inc., 501 U.S. 32, 43, 111 S. Ct. 2123, 2132 (1991) "[C]ourts inherent power to

impose sanctions for bad-faith conduct is not displaced by scheme of statute and rules;[and] there

was no abuse of discretion in District Court's resort to its inherent power to impose sanctions for

bad-faith conduct, even though some conduct was also sanctionable under rules".) A primary

aspect of that discretion is the ability to fashion an appropriate sanction for conduct which abuses

the judicial process. Id.

       2. 28 U.S.C. § 1927

       "This statute permits sanctions to be imposed against lawyers who "multipl[y] the

proceedings . . . unreasonably and vexatiously." See 28 U.S.C. § 1927. Garden-variety

carelessness or even incompetence, without more, will not suffice to ground the imposition of

sanctions under §1927. Rather, an attorney's actions must evince a studied disregard of the need

for an orderly judicial process or add up to a reckless breach of the lawyer's obligations as an

officer of the court. Bad faith is not an essential element, but a finding of bad faith is usually a

telltale indicium of sanctionable conduct." See Jensen v. Phillips Screw Co., 546 F.3d 59

(2008)(Internal citations omitted).

       3. Violation of Fed. R. Civ. P. Rule 11

       Rule 11 is designed to keep litigants in check by allowing a grieved party to request

compliance among themselves or face possible Rule 11 sanctions. See Fed. R. Civ. Pro. Rule

12(c)(1). "On its own, the court may order an attorney, law firm, or party to show cause why

conduct specifically described in the order has not violated Rule 11(b)." See ibid. at (c)(3).

       "By presenting to the court a pleading, written motion, or other paper—whether by

signing, filing, submitting, or later advocating it—an attorney or unrepresented party certifies

that to the best of the person’s knowledge, information, and belief, formed after an inquiry
reasonable under the circumstances: (1) it is not being presented for any improper purpose, such

as to harass, cause unnecessary delay, or needlessly increase the cost of litigation; (2) the claims,

defenses, and other legal contentions are warranted by existing law or by a nonfrivolous

argument for extending, modifying, or reversing existing law or for establishing new law;

(3) the factual contentions have evidentiary support or, if specifically so identified, will likely

have evidentiary support after a reasonable opportunity for further investigation or discovery;

and (4) the denials of factual contentions are warranted on the evidence or, if specifically so

identified, are reasonably based on belief or a lack of information. " See Fed. R. Civ. P. Rule

11(b)(1-4).

       Because everything that is presented to the court is truthful, the court's only logically

maintainable argument is that submission of the AO 240 amounts to judicial wasting. Whether

the court can sanction this jurist for wasting the court's time pursuant to Rule 11 is not necessary

to determine because we can just skip to the "Nature of a Sanction" and see; "[a] sanction

imposed under this rule must be limited to what suffices to deter repetition of the conduct or

comparable conduct by others similarly situated." In other words, a judge's prior denial does not

amount to prohibited contact, and to assume so would be a due process violation of fair warning.

       Thus, without even waiting for this court to simply tell me to never file an Application To

Proceed In District Court without the client's signature thereon, I as an officer of the court, will

simply comply and offer to not do so; just like that, the issue as to needing sanctions to prevent

violation of AO 240 is now moot - but, I would like to appeal. See III. at C. infra.

III. APPLICATION TO PROCEED IN FORMA PAUPERIS

A. Legal Standard
        Indigent litigants may submit a standardized court form for application to proceed in

district court without prepaying fees or costs. See form no. AO 250 (effective Jul. 1, 2010). The

affidavit requirements are codified in 28 U.S.C. § 1915(a).

B. Application of Legal Standard

        Plaintiff's counsel submitted Application to Proceed in District Court Without Prepaying

Fees or Costs ("AO 240") [doc. 2] in which the court notes the following errors: 1) counsel signs

on behalf of the client; 2) failure to provide the source and amount of money client has received

in the past 12 months; 3) expectancy of money receipt in the future; 3) failure to disclose amount

of money and any property that she owns; 4) monthly expenses. [Doc. 6, at I.]

        What the court failed to appreciate this is; "[r]etired senior citizen on public assistance."

See Ex. at no. 2. The income is limited to a pension. See ibid. Throughout the entire application

it is clear that [t]his is a retired senior citizen in her 70's living on government's pension. See id.

p. 2, at *. See also e.g. id. at nos. 4. "government rate", 5. "nominal value". Plaintiff is indigent,

and the question is, would a court's officers declaration be sufficient to allow her access to the

court. The court has no benefit other than to have a signed affidavit to hold over Grandma for

which criminal charges can be brought if she lied about her financial statement. 3

        Thus, the court now seems to take issue with having sufficient evidence to prosecute than

to administer justice. Moreover, counsel here has made a declaration under oath which gives the

court similar remedy, albeit applied to a different party, which equally fulfill the deterrence of

abuse purpose. Finally, there is a basis this jurist's declaration has the same force and affect

pursuant to 28 U.S. C. § 1746 unsworn declarations under penalty of perjury.



3
 Of course we are not even going into issues with elderly making mistakes, age related memory
problems, senior citizen benefits, delay in ability and availability for correspondence by mail,
Grandma never lie, etc.
C. Certification for Interlocutory Appeal

       The undersigned alternatively hereby moves this Honorable Court for certification of this

issue for interlocutory appeal; " ...interlocutory certification under 28 U.S.C. § 1292(b) should be

used sparingly and only in exceptional circumstances, and where the proposed intermediate

appeal presents one or more difficult and pivotal questions of law not settled by controlling

authority." See McGillicuddy v. Clements, 746 F.2d 76 (1984).

       So here is the "novel" question of the day, can sanctions be enforced against this

Honorable court for, inter alia, claim of dismissal without factual support raised in bad faith in

oppressive you are "kings" and "queens" fashion. "Any attorney or other person admitted to

conduct cases in any court of the United States ... who so multiplies the proceedings in any case

unreasonably and vexatiously may be required by the court to satisfy personally the excess

costs, expenses, and attorneys’ fees reasonably incurred because of such conduct."

       I move for sanction against this Honorable court and request hearing for damages.

Because of the pecuniary interest this court may have, I further request for your recusal and

certification for interlocutory appeal to present the matter for de novo review.

The aforementioned is true, accurate and correct, to the best of my knowledge, recollection, and
interpretation. Signed under pains and penalty of perjury on this fourth day of October in the
year of 2018 of our Lord.
                                                     Respectfully submitted,
___/s/ ilya Liviz_____________
Jurist Ilya Liviz D.L.D.
Civil Rights & Civil Liberties Advocate              ___/s/ ilya Liviz_____________
                                                     Jurist Ilya Liviz D.L.D.
                                                     Civil Rights & Civil Liberties Advocate
Date: 12/05/2018                                     LIVIZ LAW OFFICE
                                                     200 Central St., No. 1
                                                     Lowell, MA 01852
                                                     1 (978) 606-5326
                                                     ilya.liviz@gmail.com
                                                     B.B.O.# 686409
                             LOCAL RULE 7.1 CERTIFICATION

I certify that, I did not attempt to resolve these issues, due to my previous interactions on this
matter with counsel.

Dated: 12/05/2018                      /s/ Jurist Ilya Liviz D.L.D.


                                  CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, and regular email will be
utilized to place counsel on notice, with service of the court's Order to this motion.

Dated: 12/05/2018                      /s/ Jurist Ilya Liviz D.L.D.
